EXHIBIT 10.112

REVISED AND RESTATED
CENTRAL VALLEY COMMUNITY BANCORP
2005 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (Award Agreement), effective March 19,
2014 (Effective Date), is between Central Valley Community Bancorp (Company), a
California corporation, and James Ford (Participant). This Award Agreement is
made pursuant to the terms and conditions of the Revised and Restated Central
Valley Community Bancorp 2005 Omnibus Incentive Plan (Plan), a copy of which is
attached to this Award Agreement as Exhibit A. Unless the context otherwise
requires, all capitalized terms used herein have the respective meanings
assigned to them in the Plan.
A.Awards of Restricted Stock.


Pursuant to that certain Employment Agreement by and between Central Valley
Community Bank (Bank) and Participant, dated January 23, 2014, the Company
offers to Participant the right to receive three awards of Restricted Stock
subject to the terms and conditions set forth herein.


The initial award date will be the Effective Date (such award, the Initial
Award). The second award date will be the first anniversary of the Effective
Date (such award, the Second Award), subject to Participant’s Continuous Service
through the second award date. The third award date will be the second
anniversary of the Effective Date (such award, the Third Award), subject to
Participant’s Continuous Service through the third award date.


Each award of Restricted Stock will have a value of one hundred thousand dollars
($100,000) on the respective award date as reasonably determined by the Board of
Directors of the Company, and such Restricted Stock will be transferred into
Participant’s name as of the respective award date, according to the terms and
conditions set forth in the Plan and this Award Agreement.
B.Vesting.
The Restricted Period for each award will end upon the satisfaction of all terms
and conditions set forth in the Plan and this Award Agreement, and the vested
Restricted Stock (Vested Restricted Stock) will be released from restrictions
upon the satisfaction of the following criteria.
1.
Twenty percent (20%) of the Restricted Stock constituting the Initial Award will
vest on February 1, 2015 (Initial Award Vesting Commencement Date). Thereafter,
twenty percent (20%) of the remaining Restricted Stock constituting the Initial
Award will vest on each anniversary of the Initial Award Vesting Commencement
Date, such that all Restricted Stock


{00266825.DOCX /2 }    - 1 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112

constituting the Initial Award will be Vested Restricted Stock on the fourth
anniversary of the Initial Award Vesting Commencement Date.
2.
Twenty percent (20%) of the Restricted Stock constituting the Second Award will
vest on February 1, 2016 (Second Award Vesting Commencement Date). Thereafter,
twenty percent (20%) of the remaining Restricted Stock constituting the Second
Award will vest on each anniversary of the Second Award Vesting Commencement
Date, such that all Restricted Stock constituting the Second Award will be
Vested Restricted Stock on the fourth anniversary of the Second Award Vesting
Commencement Date.

3.
Twenty percent (20%) of the Restricted Stock constituting the Third Award will
vest on February 1, 2017 (Third Award Vesting Commencement Date). Thereafter,
twenty percent (20%) of the remaining Restricted Stock constituting the Third
Award will vest on each anniversary of the Third Award Vesting Commencement
Date, such that all Restricted Stock constituting the Third Award will be Vested
Restricted Stock on the fourth anniversary of the Third Award Vesting
Commencement Date.



4.
As of each vesting date, restrictions placed upon the specified Restricted Stock
will lapse, subject to Participant’s Continuous Service through the vesting
date. The Company’s secretary will retain custody of Participant’s original
stock certificates for safekeeping.



C.
Acceleration.



In the event of a Change in Control (as defined in the Employment Agreement)
during Participant’s Continuous Service, the vesting periods will accelerate
such that one hundred percent (100%) of the Restricted Stock will immediately
become Vested Restricted Stock.


D.
Limitation of Benefits under Certain Circumstances.



If any transfer of stock pursuant to this Award Agreement, either alone or
together with other payments, benefits, and transfers which Participant has the
right to receive from Company and/or Bank, would constitute a “parachute
payment” under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), the value of stock transferred will be reduced, in the manner
determined by the Board of Directors of Bank, by the amount, if any, which is
the minimum necessary to result in no portion of the transfer being
non-deductible to Bank pursuant to Section 280G of the Code and subject to the
excise tax imposed under Section 4999 of the Code. The determination of any
reduction in the value of stock transferred will be based upon the opinion of
independent counsel selected by Bank and paid by Bank. Such counsel will be
reasonably acceptable to Participant; will promptly prepare the foregoing
opinion, but in no event later than thirty (30) days from the date of any stock
transfer

{00266825.DOCX /2 }    - 2 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112

under the terms of this Award Agreement; and may use such actuaries or other
consultants as such counsel deems necessary or advisable for the purpose.
Nothing contained herein will result in a reduction of the value of stock to
which Participant may be entitled under any circumstances other than as
specified in the Employment Agreement, or a reduction in the value of restricted
stock grants specified in the Employment Agreement below zero.


E.
Regulatory Compliance.



This Award Agreement is drawn to be effective in the State of California and
will be construed in accordance with California laws, except to the extent
superseded by federal law. The parties specifically acknowledge that while the
restrictions contained in Section 131 of the Federal Deposit Insurance
Corporation Improvement Act of 1991, relating to the payment of bonuses and
increases for senior executive officers of institutions which are deemed
“undercapitalized”, do not currently apply to the Company or Bank such
provisions may affect the terms of this Award Agreement if the Company or Bank
should be deemed undercapitalized by any state or federal regulatory authority
(including, without limitation, the Federal Deposit Insurance Company and the
Federal Reserve Board). Without limiting the generality of the foregoing, under
no circumstances will the Company or Bank be required to take any other actions
under this Award Agreement if such actions would result in any violation of
applicable law, rule, regulation or regulatory directive.


F.
Clawback.



Notwithstanding any provisions of this Award Agreement to the contrary, if any
Payment Restrictions (as hereinafter defined) require the recapture or
“clawback” of any benefits received by or stock transferred to the Participant
under this Award Agreement, Participant will repay or transfer stock back to the
Company or Bank the aggregate amount of any such benefits or stock, with such
repayment or transfer to occur no later than thirty (30) days following
Participant’s receipt of a written notice from the Company or Bank indicating
that benefits or stock received by Participant under this Award Agreement are
subject to recapture or clawback pursuant to the Payment Restrictions. “Payment
Restrictions” means any applicable state or federal statute, law, regulation, or
regulatory interpretation or other guidance, or contractual arrangement with or
required by a governmental authority that would require the Company or Bank to
seek or demand repayment or return of any benefits or stock received by
Participant for any reason, including, without limitation, FIL-66-02010 and any
related or successor regulatory guidance, any regulatory or enforcement
interpretations or guidance provided by the Securities Exchange Commission or
other regulatory body under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, or the Company or Bank or its successors later
obtaining information indicating that Participant has committed,

{00266825.DOCX /2 }    - 3 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112

is substantially responsible for, or has violated, the respective acts or
omission, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).

{00266825.DOCX /2 }    - 4 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112



G.    The Plan.
The provisions of the Plan are incorporated into this Award Agreement by
reference and, in the event of any conflict between this Award Agreement and the
Plan, the terms of the Plan will govern.
H.    Stock Certificates; Legend.
The Restricted Stock granted under the Plan and this Award Agreement will be
evidenced by issuance of a stock certificate or certificates, which certificate
or certificates will be held by the Company. Such certificate or certificates
will be registered in the name of the Participant and will bear the following
(or similar) legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED, PLEDGED, ENCUMBERED OR OTHERWISE
CONVEYED WITHOUT SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED
FOR SUCH SALE, TRANSFER, PLEDGE OR OTHER CONVEYANCE UNDER THE SECURITIES ACT.
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED
IN THE COMPANY’S 2005 OMNIBUS INCENTIVE PLAN, AS AMENDED, AND AN AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY. COPIES OF SUCH PLAN
AND AGREEMENT ARE ON FILE IN THE OFFICES OF THE SECRETARY OF THE COMPANY, 7100
N. FINANCIAL DRIVE, SUITE 101, FRESNO, CA 93720.
I.    Miscellaneous Provisions.
1.
Withholding Taxes.

In the event that the Company determines that it is required by law to withhold
federal, state or local taxes as a result of any transaction involving this
Award

{00266825.DOCX /2 }    - 5 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112

Agreement or the Plan, Participant will make arrangements satisfactory to the
Company to enable it to satisfy all withholding requirements.


2.
Rights as a Restricted Shareholder or Vested Restricted Shareholder.

Participant will have only the rights with respect to the Restricted Stock and
Vested Restricted Stock expressed in the Plan and this Award Agreement.
With respect to the Restricted Stock conferred by this Award Agreement,
Participant will have the rights of a shareholder of the Company, including the
right to vote such Restricted Stock and receive dividends and other
distributions thereon, if any.
3.
Further Assurances.

Each party to this Award Agreement agrees to perform any and all further acts
and to execute and deliver any documents that may reasonably be necessary or
requested to carry out the provisions of this Award Agreement.


4.    Attorneys’ Fees.
In any legal action or other proceeding brought by either party to enforce or
interpret the terms of this Award Agreement, the prevailing party will be
entitled to recover reasonable attorneys’ fees and costs.
5.    Confidentiality.
Participant agrees and acknowledges that the terms and conditions of this Award
Agreement are confidential. Participant agrees that they will not disclose these
terms and conditions to any third party, except to Participant’s financial or
legal advisors, tax preparer or family members, unless such disclosure is
required by law.
6.Governing Law.
This Award Agreement will be governed by and construed in accordance with the
laws of the State of California applicable to contracts wholly made and
performed in the State of California.
7.    Notices.
Any notice or other communication under this Award Agreement must be in writing
and will be effective upon delivery by hand; upon facsimile

{00266825.DOCX /2 }    - 6 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112

transmission to either party at the number provided below for that party, but
only upon receipt by the transmitting party of a written confirmation of
receipt; or three (3) business days after deposit in the United States mail,
postage prepaid, certified or registered, and addressed to the Company or to
Participant at the corresponding address below. Each party will be obligated to
notify the other in writing of any change in that party’s address. Notice of
change of address will be effective only when done in accordance with this
paragraph.
If to the Company, to:
Central Valley Community Bancorp
Attention: Chairman of the Board
7100 N. Financial Drive, Suite 101
Fresno, CA 93720


If to Participant, to the address specified below his signature below.


8.    Entire Award Agreement.
This Award Agreement and the Plan, together with those documents that are
referenced in the Award Agreement, are intended to be the final, complete, and
exclusive statement of the terms of the agreement between Participant and the
Company with regard to the subject matter of this Award Agreement. This Award
Agreement and the Plan supersede all other prior agreements, communications, and
statements, whether written or oral, express or implied, pertaining to that
subject matter. This Award Agreement and the Plan may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, oral or
written, and may not be explained or supplemented by evidence of consistent
additional terms.
9.Amendments.
This Award Agreement may be amended by the Board of Directors of the Company at
any time (i) if the Board of Directors of the Company determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in the Code, as amended or in the regulations issued thereunder, or
any federal or state securities law or other law or regulation, which change
occurs after the Effective Date and by its terms applies to the Restricted
Stock; or (ii) for other matters and circumstances, with the consent of
Participant.
10.    Successors and Assigns.



{00266825.DOCX /2 }    - 7 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112

Participant agrees that he will not assign, sell, transfer, delegate, or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Award Agreement, except as expressly
permitted by this Award Agreement. Any such purported assignment, sale,
transfer, delegation, or other disposition will be null and void. Subject to the
limitations set forth in this Award Agreement, the Award Agreement will be
binding on and inure to the benefit of the successors and assigns of the Company
and any successors and permitted assigns of Participant, including any
executors, administrators, or other legal representatives. It will not benefit
any person or entity other than those specifically enumerated in this Award
Agreement.
11.    Severability.
If any provision of this Award Agreement, or its application to any person,
place or circumstance, is held by an arbitrator or a court of competent
jurisdiction to be invalid, unenforceable or void, that provision will be
enforced to the greatest extent permitted by law, and the remainder of this
Award Agreement and of that provision will remain in full force and effect as
applied to other persons, places and circumstances.
12.Interpretation.
This Award Agreement will be construed as a whole, according to its fair
meaning, and not in favor of or against any party. By way of example and not in
limitation, this Award Agreement will not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Award Agreement. Captions are used for reference purposes only
and should be ignored in the interpretation of the Award Agreement. Unless the
context requires otherwise, all references in this Award Agreement to paragraphs
are to the paragraphs of this Award Agreement.
13.Counterparts.
This Award Agreement may be executed in one or more counterparts all of which
together will constitute one and the same instrument.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY TO
DETERMINE WHETHER TO FILE AN ELECTION UNDER SECTION 83(b) OF THE INTERNAL
REVENUE CODE AND TO TIMELY FILE SUCH ELECTION IF DESIRED.
PARTICIPANT FURTHER ACKNOWLEDGES THAT PARTICIPANT IS ADVISED THAT HE MAY CONSULT
WITH AN ATTORNEY OR TAX ADVISOR BEFORE SIGNING THIS

{00266825.DOCX /2 }    - 8 -    
1363083.3

--------------------------------------------------------------------------------

EXHIBIT 10.112

AGREEMENT, AND THAT PARTICIPANT VOLUNTARILY AND KNOWINGLY EXECUTED THIS
AGREEMENT.
(Signature Page Follows)



{00266825.DOCX /2 }    - 9 -    
1363083.3

--------------------------------------------------------------------------------



The parties have duly executed this Award Agreement as of the date first written
above.




COMPANY
CENTRAL VALLEY COMMUNITY BANCORP A California Corporation
By: Daniel J. Doyle
Title: CEO


PARTICIPANT
JAMES FORD
President of Central Valley Community Bank
A California Banking Corporation
James M. Ford    
Address:        
        


(Signature Page to Restricted Stock Award Agreement – J. Ford)

{00266825.DOCX /2 }    - 10 -    
1363083.3